FILED
                             NOT FOR PUBLICATION                            JUN 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHRISTOPHER A. GEIER,                            No. 12-16288

               Plaintiff - Appellant,            D.C. No. 3:10-cv-01965-SI

  v.
                                                 MEMORANDUM *
STREUKER, Dr., DDS,

               Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                              Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Christopher A. Geier, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

retaliation in violation of the First Amendment. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Jones v. Blanas, 393 F.3d 918, 926 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment because Geier failed

to raise a genuine dispute of material fact as to whether defendant’s actions did not

reasonably advance a legitimate correctional goal. See Pratt v. Rowland, 65 F.3d

802, 806 (9th Cir. 1995) (a prisoner plaintiff “bears the burden of pleading and

proving the absence of legitimate correctional goals for the conduct he complains

of”); cf. Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir. 1989) (recognizing that

prisons must provide “a system of ready access to adequate dental care”).

      The district court did not abuse its discretion in staying discovery pending

resolution of defendant’s summary judgment motion. See Dunn v. Castro, 621

F.3d 1196, 1199 (9th Cir. 2010) (“Qualified immunity confers upon officials a

right, not merely to avoid standing trial, but also to avoid the burdens of such

pretrial matters as discovery.” (citation and internal quotation marks omitted)); see

also Alaska Cargo Transp., Inc. v. Alaska R.R. Corp., 5 F.3d 378, 383 (9th Cir.

1993) (setting forth applicable standard of review).

      The district court did not abuse its discretion in denying Geier’s motion to

reconsider its summary judgment because Geier failed to establish any basis for

reconsideration. See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5


                                           2                                       12-16288
F.3d 1255, 1262-63 (9th Cir. 1993) (reviewing for an abuse of discretion and

setting forth grounds for reconsideration). Accordingly, the district court properly

denied Geier’s post-judgment motion to amend his complaint. See Lindauer v.

Rogers, 91 F.3d 1355, 1357 (9th Cir. 1996) (“[O]nce judgment has been entered in

a case, a motion to amend the complaint can only be entertained if the judgment is

first reopened under a motion brought under Rule 59 or 60.”).

      Geier’s motion to correct the record is denied. See Fed. R. App. P. 10(e);

Daly-Murphy v. Winston, 837 F.2d 348, 351 (9th Cir. 1987) (“[N]ormally the

reviewing court will not supplement the record on appeal with material not

considered by the trial court.”).

      AFFIRMED.




                                          3                                    12-16288